Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 3, 5, 6, 7, 10-12, and 13-16 are allowed.  All rejections are withdrawn.  The amendments dated 4-26-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 13 and 15.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] work vehicle comprising:
a group of sensors mounted on a vehicle body;
a detection signal processing section for 
processing detection signals from the group of sensors and outputting detection result data; and
a display unit for displaying the detection result data, 
the display unit including:
a first displaying area for displaying time changing data in numerical or graphical form and 
included in the detection result data, the time changing data changing over time,
a second displaying area for displaying safety data as illuminated icons arranged one above the other and included in the detection result data, 
the safety data relating to safety confirmation, and
a third displaying area for displaying alarm-relating data as illuminated icons arranged one above the other and included in the detection result data,
wherein the first displaying area displays only time changing related data, 
the second displaying area displays only safety data and 
that the third-displaying area displays only alarm-relating data, and wherein the second displaying area is located exclusively on one lateral side of the first displaying area and 
the third displaying area is located exclusively on an opposite lateral side of the first displaying area,
wherein the first displaying area comprises 
a liquid crystal display, 
whereas the second
displaying area and the third displaying area comprise 
LED lamps with icon, respectively,
wherein:
the first displaying area is divided into 
a circular center area, 
crescent-shaped left and right areas facing each other, 
a circular center area delimited by a right side of the left
area and 
the left side of the right area, and 
a semi-circular lower extending into a lower portion
of the center area: and
data displaying modes in the left area, 
the right area and the lower area are accurate-shaped bar graphs, 
whereas data displaying mode at the upper portion of the center area
is 7-segment number displaying mode, and
wherein the safety data includes:
a parking brake indicator:
a PTO indicator: a seating indicator: 
a left handle indicator: and
a right handle indicator”.
	Dwyer discloses in Fig. 87 a display having three different areas. The areas are 125, 130 and 135. At Col, 11. lines 4-35, the Dwyer display provides a safety fault indicating on an illumination element 802; see also col. 11, lines 80 to col. 12, line 10 where the indication may be that the device has no operator and that the blades are on and that the engine is on and can move in an inadvertent manner with the blades being on; see col. 13, lines 15 to 85; see col. 5, lines 55 to 67 where the alerts can be that the parking brake is disengaged and the operator is not detected and the blades are on; see also col. 6, lines 35 to 68 where the distal ends of the levers also include indicating elements; see also FIG. 7 where the engine, ignition, accelerometer and brakes and blade warnings. 
Dwyer is silent as to “…wherein the second displaying area is located exclusively on one lateral side of the first displaying area and 
the third displaying area is located exclusively on an opposite lateral side of the first displaying area,
wherein the first displaying area comprises 
a liquid crystal display, 
whereas the second
displaying area and the third displaying area comprise 
LED lamps with icon, respectively,
wherein:
the first displaying area is divided into 
a circular center area, 
crescent-shaped left and right areas facing each other, 
a circular center area delimited by a right side of the left
area and 
the left side of the right area, and 
a semi-circular lower extending into a lower portion
of the center area: and
data displaying modes in the left area, 
the right area and the lower area are accurate-shaped bar graphs, 
whereas data displaying mode at the upper portion of the center area
is 7-segment number displaying mode, and
wherein the safety data includes:
a parking brake indicator:
a PTO indicator: 
a seating indicator: 
a left handle indicator: and
a right handle indicator”.

	Nohra teaches a GUI for a lawnmower that has a section for battery and oil monitoring on the GUI.  Nohra is silent as to “…wherein the second displaying area is located exclusively on one lateral side of the first displaying area and 
the third displaying area is located exclusively on an opposite lateral side of the first displaying area,
wherein the first displaying area comprises 
a liquid crystal display, 
whereas the second
displaying area and the third displaying area comprise 
LED lamps with icon, respectively,
wherein:
the first displaying area is divided into 
a circular center area, 
crescent-shaped left and right areas facing each other, 
a circular center area delimited by a right side of the left
area and 
the left side of the right area, and 
a semi-circular lower extending into a lower portion
of the center area: and
data displaying modes in the left area, 
the right area and the lower area are accurate-shaped bar graphs, 
whereas data displaying mode at the upper portion of the center area
is 7-segment number displaying mode, and
wherein the safety data includes:
a parking brake indicator:
a PTO indicator: a seating indicator: 
a left handle indicator: and
a right handle indicator”.



	Navistar is silent as to “…wherein the second displaying area is located exclusively on one lateral side of the first displaying area and 
the third displaying area is located exclusively on an opposite lateral side of the first displaying area,
wherein the first displaying area comprises 
a liquid crystal display, 
whereas the second
displaying area and the third displaying area comprise 
LED lamps with icon, respectively,
wherein:
the first displaying area is divided into 
a circular center area, 
crescent-shaped left and right areas facing each other, 
a circular center area delimited by a right side of the left
area and 
the left side of the right area, and 
a semi-circular lower extending into a lower portion
of the center area: and
data displaying modes in the left area, 
the right area and the lower area are accurate-shaped bar graphs, 
whereas data displaying mode at the upper portion of the center area
is 7-segment number displaying mode, and
wherein the safety data includes:
a parking brake indicator:
a PTO indicator: a seating indicator: 
a left handle indicator: and
a right handle indicator”.
Lienhard teaches bar graphs in a display. 
Lienhard is silent as to “…wherein the second displaying area is located exclusively on one lateral side of the first displaying area and 
the third displaying area is located exclusively on an opposite lateral side of the first displaying area,
wherein the first displaying area comprises 
a liquid crystal display, 
whereas the second
displaying area and the third displaying area comprise 
LED lamps with icon, respectively,
wherein:
the first displaying area is divided into 
a circular center area, 
crescent-shaped left and right areas facing each other, 
a circular center area delimited by a right side of the left
area and 
the left side of the right area, and 
a semi-circular lower extending into a lower portion
of the center area: and
data displaying modes in the left area, 
the right area and the lower area are accurate-shaped bar graphs, 
whereas data displaying mode at the upper portion of the center area
is 7-segment number displaying mode, and
wherein the safety data includes:
a parking brake indicator:
a PTQ indicator: a seating indicator: 
a left handle indicator: and
a right handle indicator”.

Fryer teaches a 7 segment number display.   Fryer is silent as to “..wherein the second displaying area is located exclusively on one lateral side of the first displaying area and 
the third displaying area is located exclusively on an opposite lateral side of the first displaying area,
wherein the first displaying area comprises 
a liquid crystal display, 
whereas the second
displaying area and the third displaying area comprise 
LED lamps with icon, respectively,
wherein:
the first displaying area is divided into 
a circular center area, 
crescent-shaped left and right areas facing each other, 
a circular center area delimited by a right side of the left
area and 
the left side of the right area, and 
a semi-circular lower extending into a lower portion
of the center area: and
data displaying modes in the left area, 
the right area and the lower area are accurate-shaped bar graphs, 
whereas data displaying mode at the upper portion of the center area
is 7-segment number displaying mode, and
wherein the safety data includes:
a parking brake indicator:
a PTQ indicator: a seating indicator: 
a left handle indicator: and
a right handle indicator”.
	Hashima teaches left and right handle indicators.  Hashima is silent as to “…wherein the second displaying area is located exclusively on one lateral side of the first displaying area and 
the third displaying area is located exclusively on an opposite lateral side of the first displaying area,
wherein the first displaying area comprises 
a liquid crystal display, 
whereas the second
displaying area and the third displaying area comprise 
LED lamps with icon, respectively,
wherein:
the first displaying area is divided into 
a circular center area, 
crescent-shaped left and right areas facing each other, 
a circular center area delimited by a right side of the left
area and 
the left side of the right area, and 
a semi-circular lower extending into a lower portion
of the center area: and
data displaying modes in the left area, 
the right area and the lower area are accurate-shaped bar graphs, 
whereas data displaying mode at the upper portion of the center area
is 7-segment number displaying mode, and
wherein the safety data includes:
a parking brake indicator:
a PTQ indicator: a seating indicator: 
a left handle indicator: and
a right handle indicator”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668